

117 S4 PCS: John R. Lewis Voting Rights Advancement Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 143117th CONGRESS1st SessionS. 4IN THE SENATE OF THE UNITED STATESOctober 5, 2021Mr. Leahy (for himself, Mr. Schumer, Mr. Durbin, Mr. Blumenthal, Mr. Warnock, Mr. Ossoff, Ms. Baldwin, Mr. Bennet, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mrs. Feinstein, Mrs. Gillibrand, Ms. Hassan, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Kaine, Mr. Kelly, Mr. King, Ms. Klobuchar, Mr. Luján, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Padilla, Mr. Peters, Mr. Reed, Ms. Rosen, Mr. Sanders, Mr. Schatz, Mrs. Shaheen, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Tester, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read the first timeOctober 6, 2021Read the second time and placed on the calendarA BILLTo amend the Voting Rights Act of 1965 to revise the criteria for determining which States and political subdivisions are subject to section 4 of the Act, and for other purposes.1.Short titleThis Act may be cited as the John R. Lewis Voting Rights Advancement Act of 2021.IAmendments to the Voting Rights Act101.Vote dilution, denial, and abridgment claims(a)In generalSection 2(a) of the Voting Rights Act of 1965 (52 U.S.C. 10301(a)) is amended—(1)by inserting after applied by any State or political subdivision the following: for the purpose of, or; and (2)by striking as provided in subsection (b) and inserting as provided in subsection (b), (c), (d), or (e).(b)Vote dilutionSection 2 of such Act (52 U.S.C. 10301), as amended by subsection (a), is further amended by striking subsection (b) and inserting the following: (b)A violation of subsection (a) for vote dilution is established if, based on the totality of circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice. The extent to which members of a protected class have been elected to office in the State or political subdivision is one circumstance which may be considered: Provided, That nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population. The legal standard articulated in Thornburg v. Gingles, 478 U.S. 30 (1986), governs claims under this subsection. For purposes of this subsection a class of citizens protected by subsection (a) may include a cohesive coalition of members of different racial or language minority groups..(c)Vote denial or abridgementSection 2 of such Act (52 U.S.C. 10301), as amended by subsections (a) and (b), is further amended by adding at the end the following: (c)(1)A violation of subsection (a) for vote denial or abridgment is established if the challenged standard, practice, or procedure imposes a discriminatory burden on members of a class of citizens protected by subsection (a), meaning that—(A)members of the protected class face greater difficulty in complying with the standard, practice, or procedure, considering the totality of the circumstances; and(B)such greater difficulty is, at least in part, caused by or linked to social and historical conditions that have produced or currently produce discrimination against members of the protected class.(2)The challenged standard, practice, or procedure need only be a but-for cause of the discriminatory burden or perpetuate a pre-existing discriminatory burden.(3)(A)The totality of the circumstances for consideration relative to a violation of subsection (a) for vote denial or abridgment shall include the following factors, which, individually and collectively, show how a voting standard, practice, or procedure can function to amplify the effects of past or present racial discrimination:(i)The history of official voting-related discrimination in the State or political subdivision.(ii)The extent to which voting in the elections of the State or political subdivision is racially polarized.(iii)The extent to which the State or political subdivision has used unduly burdensome photographic voter identification requirements, documentary proof of citizenship requirements, documentary proof of residence requirements, or other voting standards, practices, or procedures beyond those required by Federal law that may impair the ability of members of the protected class to participate fully in the political process.(iv)The extent to which members of the protected class bear the effects of discrimination in areas such as education, employment, and health, which hinder the ability of those members to participate effectively in the political process.(v)The use of overt or subtle racial appeals either in political campaigns or surrounding the adoption or maintenance of the challenged standard, practice, or procedure.(vi)The extent to which members of the protected class have been elected to public office in the jurisdiction, except that the fact that the protected class is too small to elect candidates of its choice shall not defeat a claim of vote denial or abridgment under this section.(vii)Whether there is a lack of responsiveness on the part of elected officials to the particularized needs of members of the protected class.(viii)Whether the policy underlying the State or political subdivision's use of the challenged qualification, prerequisite, standard, practice, or procedure has a tenuous connection to that qualification, prerequisite, standard, practice, or procedure.(B)A particular combination or number of factors under subparagraph (A) shall not be required to establish a violation of subsection (a) for vote denial or abridgment.(C)The totality of the circumstances for consideration relative to a violation of subsection (a) for vote denial or abridgment shall not include the following factors:(i)The total number or share of members of a protected class on whom a challenged standard, practice, or procedure does not impose a material burden.(ii)The degree to which the challenged standard, practice, or procedure has a long pedigree or was in widespread use at some earlier date.(iii)The use of an identical or similar standard, practice, or procedure in other States or political subdivisions.(iv)The availability of other forms of voting unimpacted by the challenged standard, practice, or procedure to all members of the electorate, including members of the protected class, unless the State or political subdivision is simultaneously expanding those other standards, practices, or procedures to eliminate any disproportionate burden imposed by the challenged standard, practice, or procedure.(v)A prophylactic impact on potential criminal activity by individual voters, if such crimes have not occurred in the State or political subdivision in substantial numbers.(vi)Mere invocation of interests in voter confidence or prevention of fraud..(d)Intended vote dilution or vote denial or abridgmentSection 2 of such Act (52 U.S.C. 10301), as amended by subsections (a), (b), and (c) is further amended by adding at the end the following: (d)(1)A violation of subsection (a) is also established if a challenged qualification, prerequisite, standard, practice, or procedure is intended, at least in part, to dilute the voting strength of a protected class or to deny or abridge the right of any citizen of the United States to vote on account of race, color, or in contravention of the guarantees set forth in section 4(f)(2). (2)Discrimination on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2), need only be one purpose of a qualification, prerequisite, standard, practice, or procedure in order to establish a violation of subsection (a), as described in this subsection. A qualification, prerequisite, standard, practice, or procedure intended to dilute the voting strength of a protected class or to make it more difficult for members of a protected class to cast a ballot that will be counted constitutes a violation of subsection (a), as described in this subsection, even if an additional purpose of the qualification, prerequisite, standard, practice, or procedure is to benefit a particular political party or group. (3)Recent context, including actions by official decisionmakers in prior years or in other contexts preceding the decision responsible for the challenged qualification, prerequisite, standard, practice, or procedure, and including actions by predecessor government actors or individual members of a decisionmaking body, may be relevant to making a determination about a violation of subsection (a), as described under this subsection.(4)A claim that a violation of subsection (a) has occurred, as described under this subsection, shall require proof of a discriminatory impact but shall not require proof of violation of subsection (b) or (c). .102.RetrogressionSection 2 of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), as amended by section 101 of this Act, is further amended by adding at the end the following:(e)A violation of subsection (a) is established when a State or political subdivision enacts or seeks to administer any qualification or prerequisite to voting or standard, practice, or procedure with respect to voting in any election that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2), to participate in the electoral process or elect their preferred candidates of choice. This subsection applies to any action taken on or after January 1, 2021, by a State or political subdivision to enact or seek to administer any such qualification or prerequisite to voting or standard, practice or procedure. (f)Notwithstanding the provisions of subsection (e), final decisions of the United States District Court of the District of Columbia on applications or petitions by States or political subdivisions for preclearance under section 5 of any changes in voting prerequisites, standards, practices, or procedures, supersede the provisions of subsection (e)..103.Violations triggering authority of court to retain jurisdiction(a)Types of ViolationsSection 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,. (b)Conforming AmendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,.104.Criteria for coverage of States and political subdivisions(a)Determination of States and Political Subdivisions Subject to Section 4(a)(1)In generalSection 4(b) of the Voting Rights Act of 1965 (52 U.S.C. 10303(b)) is amended to read as follows:(b)Determination of States and Political Subdivisions Subject to Requirements(1)Existence of voting rights violations during previous 25 years(A)Statewide applicationSubsection (a) applies with respect to a State and all political subdivisions within the State during a calendar year if—(i)fifteen or more voting rights violations occurred in the State during the previous 25 calendar years; or(ii)ten or more voting rights violations occurred in the State during the previous 25 calendar years, at least one of which was committed by the State itself (as opposed to a political subdivision within the State).(B)Application to specific political subdivisionsSubsection (a) applies with respect to a political subdivision as a separate unit during a calendar year if three or more voting rights violations occurred in the subdivision during the previous 25 calendar years.(2)Period of application(A)In generalExcept as provided in subparagraph (B), if, pursuant to paragraph (1), subsection (a) applies with respect to a State or political subdivision during a calendar year, subsection (a) shall apply with respect to such State or political subdivision for the period—(i)that begins on January 1 of the year in which subsection (a) applies; and (ii)that ends on the date which is 10 years after the date described in clause (i). (B)No further application after declaratory judgment(i)StatesIf a State obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such State and all political subdivisions in the State pursuant to paragraph (1)(A) unless, after the issuance of the declaratory judgment, paragraph (1)(A) applies to the State solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment.(ii)Political subdivisionsIf a political subdivision obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such political subdivision pursuant to paragraph (1), including pursuant to paragraph (1)(A) (relating to the statewide application of subsection (a)), unless, after the issuance of the declaratory judgment, paragraph (1)(B) applies to the political subdivision solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment.(3)Determination of voting rights violationFor purposes of paragraph (1), a voting rights violation occurred in a State or political subdivision if any of the following applies:(A)Judicial relief; violation of the 14th or 15th AmendmentAny final judgment (that was not reversed on appeal) occurred, in which the plaintiff prevailed and in which any court of the United States determined that a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group occurred, or that a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting created an undue burden on the right to vote in connection with a claim that the law unduly burdened voters of a particular race, color, or language minority group, in violation of the 14th or 15th Amendment to the Constitution of the United States, anywhere within the State or subdivision.(B)Judicial relief; violations of this ActAny final judgment (that was not reversed on appeal) occurred in which the plaintiff prevailed and in which any court of the United States determined that a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting was imposed or applied or would have been imposed or applied anywhere within the State or subdivision in a manner that resulted or would have resulted in a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, in violation of subsection (e) or (f) or section 2, 201, or 203. (C)Final judgment; Denial of declaratory judgmentIn a final judgment (that was not been reversed on appeal), any court of the United States has denied the request of the State or subdivision for a declaratory judgment under section 3(c) or section 5, and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision.(D)Objection by the Attorney GeneralThe Attorney General has interposed an objection under section 3(c) or section 5, and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision. A violation under this subparagraph has not occurred where an objection has been withdrawn by the Attorney General, unless the withdrawal was in response to a change in the law or practice that served as the basis of the objection. A violation under this subparagraph has not occurred where the objection is based solely on a State or political subdivision’s failure to comply with a procedural process that would not otherwise count as an independent violation of this Act.(E)Consent decree, settlement, or other agreement(i)AgreementA consent decree, settlement, or other agreement was adopted or entered by a court of the United States that contains an admission of liability by the defendants, which resulted in the alteration or abandonment of a voting practice anywhere in the territory of such State or subdivision that was challenged on the ground that the practice denied or abridged the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group in violation of subsection (e) or (f) or section 2, 201, or 203, or the 14th or 15th Amendment. (ii)Independent violationsA voluntary extension or continuation of a consent decree, settlement, or agreement described in clause (i) shall not count as an independent violation under this subparagraph. Any other extension or modification of such a consent decree, settlement, or agreement, if the consent decree, settlement, or agreement has been in place for ten years or longer, shall count as an independent violation under this subparagraph. If a court of the United States finds that a consent decree, settlement, or agreement described in clause (i) itself denied or abridged the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, violated subsection (e) or (f) or section 2, 201, or 203, or created an undue burden on the right to vote in connection with a claim that the consent decree, settlement, or other agreement unduly burdened voters of a particular race, color, or language minority group, that finding shall count as an independent violation under this subparagraph.(F)Multiple violationsEach instance in which a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting, including each redistricting plan, is found to be a violation by a court of the United States pursuant to subparagraph (A) or (B), or prevented from being enforced pursuant to subparagraph (C) or (D), or altered or abandoned pursuant to subparagraph (E) shall count as an independent violation under this paragraph. Within a redistricting plan, each violation under this paragraph found to discriminate against any group of voters based on race, color, or language minority group shall count as an independent violation under this paragraph. (4)Timing of determinations(A)Determinations of voting rights violationsAs early as practicable during each calendar year, the Attorney General shall make the determinations required by this subsection, including updating the list of voting rights violations occurring in each State and political subdivision for the previous calendar year.(B)Effective upon publication in Federal RegisterA determination or certification of the Attorney General under this section or under section 8 or 13 shall be effective upon publication in the Federal Register..(2)Conforming amendmentsSection 4(a) of such Act (52 U.S.C. 10303(a)) is amended—(A)in paragraph (1), in the first sentence of the matter preceding subparagraph (A), by striking any State with respect to which and all that follows through unless and inserting any State to which this subsection applies during a calendar year pursuant to determinations made under subsection (b), or in any political subdivision of such State (as such subdivision existed on the date such determinations were made with respect to such State), though such determinations were not made with respect to such subdivision as a separate unit, or in any political subdivision with respect to which this subsection applies during a calendar year pursuant to determinations made with respect to such subdivision as a separate unit under subsection (b), unless;(B)in paragraph (1), in the matter preceding subparagraph (A), by striking the second sentence;(C)in paragraph (1)(A), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);(D)in paragraph (1)(B), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);(E)in paragraph (3), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);(F)in paragraph (5), by striking (in the case of a State or subdivision which sought a declaratory judgment under the second sentence of this subsection);(G)by striking paragraphs (7) and (8); and(H)by redesignating paragraph (9) as paragraph (7).(b)Clarification of Treatment of Members of Language Minority GroupsSection 4(a)(1) of such Act (52 U.S.C. 10303(a)(1)), as amended by subsection (a), is further amended, in the first sentence, by striking race or color, and inserting race or color, or in contravention of the guarantees of subsection (f)(2),.(c)Facilitating bailoutSection 4(a) of the Voting Rights Act of 1965 (52 U.S.C. 10303(a)), as amended by subsection (a), is further amended—(1)by striking paragraph (1)(C); (2)by inserting at the beginning of paragraph (7), as redesignated by subsection (a)(2)(H), the following: Any plaintiff seeking a declaratory judgment under this subsection on the grounds that the plaintiff meets the requirements of paragraph (1) may request that the Attorney General consent to entry of judgment.; and(3)by adding at the end the following:(8)If a political subdivision is subject to the application of this subsection, due to the applicability of subsection (b)(1)(A), the political subdivision may seek a declaratory judgment under this section if the subdivision demonstrates that the subdivision meets the criteria established by the subparagraphs of paragraph (1), for the 10 years preceding the date on which subsection (a) applied to the political subdivision under subsection (b)(1)(A).(9)If a political subdivision was not subject to the application of this subsection by reason of a declaratory judgment entered prior to the date of enactment of the John R. Lewis Voting Rights Advancement Act of 2021, and is not, subsequent to that date of enactment, subject to the application of this subsection under subsection (b)(1)(B), then that political subdivision shall not be subject to the requirements of this subsection..105.Determination of States and Political Subdivisions Subject to Preclearance for Covered PracticesThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is further amended by inserting after section 4 the following:4A.Determination of States and Political Subdivisions Subject to Preclearance for Covered Practices(a)Practice-Based preclearance(1)In generalEach State and each political subdivision shall—(A)identify any newly enacted or adopted law, regulation, or policy that includes a voting qualification or prerequisite to voting, or a standard, practice, or procedure with respect to voting, that is a covered practice described in subsection (b); and(B)ensure that no such covered practice is implemented unless or until the State or political subdivision, as the case may be, complies with subsection (c).(2)Determinations of characteristics of voting-age population(A)In generalAs early as practicable during each calendar year, the Attorney General, in consultation with the Director of the Bureau of the Census and the heads of other relevant offices of the government, shall make the determinations required by this section regarding voting-age populations and the characteristics of such populations, and shall publish a list of the States and political subdivisions to which a voting-age population characteristic described in subsection (b) applies.(B)Publication in the Federal RegisterA determination (including a certification) of the Attorney General under this paragraph shall be effective upon publication in the Federal Register.(b)Covered practicesTo assure that the right of citizens of the United States to vote is not denied or abridged on account of race, color, or membership in a language minority group as a result of the implementation of certain qualifications or prerequisites to voting, or standards, practices, or procedures with respect to voting, newly adopted in a State or political subdivision, the following shall be covered practices subject to the requirements described in subsection (a):(1)Changes to method of electionAny change to the method of election—(A)to add seats elected at-large in a State or political subdivision where—(i)two or more racial groups or language minority groups each represent 20 percent or more of the voting-age population in the State or political subdivision, respectively; or(ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the State or political subdivision; or(B)to convert one or more seats elected from a single-member district to one or more at-large seats or seats from a multi-member district in a State or political subdivision where—(i)two or more racial groups or language minority groups each represent 20 percent or more of the voting-age population in the State or political subdivision, respectively; or(ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the State or political subdivision.(2)Changes to political subdivision boundariesAny change or series of changes within a year to the boundaries of a political subdivision that reduces by 3 or more percentage points the percentage of the political subdivision's voting-age population that is comprised of members of a single racial group or language minority group in the political subdivision where—(A)two or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or(B)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision.(3)Changes through redistrictingAny change to the boundaries of districts for Federal, State, or local elections in a State or political subdivision where any racial group or language minority group that is not the largest racial group or language minority group in the jurisdiction and that represents 15 percent or more of the State or political subdivision’s voting-age population experiences a population increase of at least 20 percent of its voting-age population, over the preceding decade (as calculated by the Bureau of the Census under the most recent decennial census), in the jurisdiction.(4)Changes in documentation or qualifications to voteAny change to requirements for documentation or proof of identity to vote or register to vote in elections for Federal, State, or local offices that will exceed or be more stringent than such requirements under State law on the day before the date of enactment of the John R. Lewis Voting Rights Advancement Act of 2021.(5)Changes to multilingual voting materialsAny change that reduces multilingual voting materials or alters the manner in which such materials are provided or distributed, where no similar reduction or alteration occurs in materials provided in English for such election.(6)Changes that reduce, consolidate, or relocate voting locations, or reduce voting opportunitiesAny change that reduces, consolidates, or relocates voting locations in elections for Federal, State, or local office, including early, absentee, and election-day voting locations, or reduces days or hours of in-person voting on any Sunday during a period occurring prior to the date of an election for Federal, State, or local office during which voters may cast ballots in such election, or prohibits the provision of food or non–alcoholic drink to persons waiting to vote in an election for Federal, State, or local office, except where the provision would violate prohibitions on expenditures to influence voting, if the location change, reduction in days or hours, or prohibition applies—(A)in one or more census tracts in which two or more language minority groups or racial groups each represent 20 percent or more of the voting-age population; or(B)on Indian lands in which at least 20 percent of the voting-age population belongs to a single language minority group. (7)New list maintenance processAny change to the maintenance process for voter registration lists that adds a new basis for removal from the list of active voters registered to vote in elections for Federal, State, or local office, or that incorporates new sources of information in determining a voter’s eligibility to vote in elections for Federal, State, or local office, if such a change would have a statistically significant disparate impact, concerning the removal from voter rolls, on members of racial groups or language minority groups that constitute greater than 5 percent of the voting-age population—(A)in the case of a political subdivision imposing such change if—(i)two or more racial groups or language minority groups each represent 20 percent or more of the voting-age population of the political subdivision; or(ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision; or(B)in the case of a State imposing such change, if two or more racial groups or language minority groups each represent 20 percent or more of the voting-age population of—(i)the State; or(ii)a political subdivision in the State, except that the requirements under subsections (a) and (c) shall apply only with respect to each such political subdivision individually. (c)Preclearance(1)In general(A)Action Whenever a State or political subdivision with respect to which the requirements set forth in subsection (a) are in effect shall enact, adopt, or seek to implement any covered practice described under subsection (b), such State or subdivision may institute an action in the United States District Court for the District of Columbia for a declaratory judgment that such covered practice neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race, color, or membership in a language minority group, and unless and until the court enters such judgment such covered practice shall not be implemented. (B)Submission to attorney general(i)In generalNotwithstanding subparagraph (A), such covered practice may be implemented without such proceeding if the covered practice has been submitted by the chief legal officer or other appropriate official of such State or subdivision to the Attorney General and the Attorney General has not interposed an objection within 60 days after such submission, or upon good cause shown, to facilitate an expedited approval within 60 days after such submission, the Attorney General has affirmatively indicated that such objection will not be made. For purposes of determining whether expedited consideration of approval is required under this subparagraph or section 5(a), an exigency such as a natural disaster, that requires a change in a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting during the period of 30 days before a Federal election, shall be considered to be good cause requiring that expedited consideration. (ii)Effect of indicationNeither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General's failure to object, nor a declaratory judgment entered under this subsection shall bar a subsequent action to enjoin implementation of such covered practice. In the event the Attorney General affirmatively indicates that no objection will be made within the 60-day period following receipt of a submission, the Attorney General may reserve the right to reexamine the submission if additional information comes to the Attorney General's attention during the remainder of the 60-day period which would otherwise require objection in accordance with this subsection. (C)CourtAny action under this subsection shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.(2)Denying or abridging the right to voteAny covered practice described in subsection (b) that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States on account of race, color, or membership in a language minority group, to elect their preferred candidates of choice denies or abridges the right to vote within the meaning of paragraph (1).(3)Purpose definedThe term purpose in paragraphs (1) and (2) shall include any discriminatory purpose.(4)Purpose of paragraph (2)The purpose of paragraph (2) is to protect the ability of such citizens to elect their preferred candidates of choice.(d)EnforcementThe Attorney General or any aggrieved citizen may file an action in a district court of the United States to compel any State or political subdivision to satisfy the obligations set forth in this section. Such an action shall be heard and determined by a court of three judges under section 2284 of title 28, United States Code. In any such action, the court shall provide as a remedy that implementation of any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, that is the subject of the action under this subsection be enjoined unless the court determines that—(1)the voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, is not a covered practice described in subsection (b); or(2)the State or political subdivision has complied with subsection (c) with respect to the covered practice at issue.(e)Counting of racial groups and language minority groupsFor purposes of this section, the calculation of the population of a racial group or a language minority group shall be carried out using the methodology in the guidance of the Department of Justice entitled Guidance Concerning Redistricting Under Section 5 of the Voting Rights Act; Notice (76 Fed. Reg. 7470 (February 9, 2011)). (f)Special ruleFor purposes of determinations under this section, any data provided by the Bureau of the Census, whether based on estimation from a sample or actual enumeration, shall not be subject to challenge or review in any court.(g)Multilingual voting materialsIn this section, the term multilingual voting materials means registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, provided in the language or languages of one or more language minority groups..106.Promoting transparency to enforce the Voting Rights Act(a)TransparencyThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is amended by inserting after section 5 the following: 6.Transparency regarding changes to protect voting rights(a)Notice of enacted changes(1)Notice of ChangesIf a State or political subdivision makes any change in any qualification or prerequisite to voting or standard, practice, or procedure with respect to voting in any election for Federal office that will result in the qualification or prerequisite, standard, practice, or procedure being different from that which was in effect as of 180 days before the date of the election for Federal office, the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the website of the State or political subdivision, of a concise description of the change, including the difference between the changed qualification or prerequisite, standard, practice, or procedure and the qualification, prerequisite, standard, practice, or procedure which was previously in effect. The public notice described in this paragraph, in such State or political subdivision and on the website of a State or political subdivision, shall be in a format that is reasonably convenient and accessible to persons with disabilities who are eligible to vote, including persons who have low vision or are blind.(2)Deadline for noticeA State or political subdivision shall provide the public notice required under paragraph (1) not later than 48 hours after making the change involved.(b)Transparency Regarding Polling Place Resources(1)In generalIn order to identify any changes that may impact the right to vote of any person, prior to the 30th day before the date of an election for Federal office, each State or political subdivision with responsibility for allocating registered voters, voting machines, and official poll workers to particular precincts and polling places shall provide reasonable public notice in such State or political subdivision and on the website of a State or political subdivision, of the information described in paragraph (2) for precincts and polling places within such State or political subdivision. The public notice described in this paragraph, in such State or political subdivision and on the website of a State or political subdivision, shall be in a format that is reasonably convenient and accessible to persons with disabilities who are eligible to vote, including persons who have low vision or are blind.(2)Information describedThe information described in this paragraph with respect to a precinct or polling place is each of the following:(A)The name or number.(B)In the case of a polling place, the location, including the street address, and whether such polling place is accessible to persons with disabilities.(C)The voting-age population of the area served by the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision.(D)The number of registered voters assigned to the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision.(E)The number of voting machines assigned, including the number of voting machines accessible to persons with disabilities who are eligible to vote, including persons who have low vision or are blind.(F)The number of official paid poll workers assigned.(G)The number of official volunteer poll workers assigned.(H)In the case of a polling place, the dates and hours of operation.(3)Updates in information reportedIf a State or political subdivision makes any change in any of the information described in paragraph (2), the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the website of a State or political subdivision, of the change in the information not later than 48 hours after the change occurs or, if the change occurs fewer than 48 hours before the date of the election for Federal office, as soon as practicable after the change occurs. The public notice described in this paragraph and published on the website of a State or political subdivision shall be in a format that is reasonably convenient and accessible to persons with disabilities who are eligible to vote, including persons who have low vision or are blind.(c)Transparency of Changes Relating to Demographics and Electoral Districts(1)Requiring public notice of changesNot later than 10 days after making any change in the constituency that will participate in an election for Federal, State, or local office or the boundaries of a voting unit or electoral district in an election for Federal, State, or local office (including through redistricting, reapportionment, changing from at-large elections to district-based elections, or changing from district-based elections to at-large elections), a State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the website of a State or political subdivision, of the demographic and electoral data described in paragraph (3) for each of the geographic areas described in paragraph (2).(2)Geographic areas describedThe geographic areas described in this paragraph are as follows:(A)The State as a whole, if the change applies statewide, or the political subdivision as a whole, if the change applies across the entire political subdivision.(B)If the change includes a plan to replace or eliminate voting units or electoral districts, each voting unit or electoral district that will be replaced or eliminated.(C)If the change includes a plan to establish new voting units or electoral districts, each such new voting unit or electoral district.(3)Demographic and electoral dataThe demographic and electoral data described in this paragraph with respect to a geographic area described in paragraph (2) are each of the following:(A)The voting-age population, broken down by demographic group.(B)The number of registered voters, broken down by demographic group if such breakdown is reasonably available to the State or political subdivision involved.(C)(i)If the change applies to a State, the actual number of votes, or (if it is not reasonably practicable for the State to ascertain the actual number of votes) the estimated number of votes received by each candidate in each statewide election held during the 5-year period which ends on the date the change involved is made; and(ii)if the change applies to only one political subdivision, the actual number of votes, or (if it is not reasonably practicable for the political subdivision to ascertain the actual number of votes) the estimated number of votes in each subdivision-wide election held during the 5-year period which ends on the date the change involved is made.(4)Voluntary Compliance by smaller jurisdictionsCompliance with this subsection shall be voluntary for a political subdivision of a State unless the subdivision is one of the following:(A)A county or parish.(B)A municipality with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census.(C)A school district with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. For purposes of this subparagraph, the term school district means the geographic area under the jurisdiction of a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).(d)Rules Regarding Format of InformationThe Attorney General may issue rules specifying a reasonably convenient and accessible format that States and political subdivisions shall use to provide public notice of information under this section.(e)No denial of right To voteThe right to vote of any person shall not be denied or abridged because the person failed to comply with any change made by a State or political subdivision to a voting qualification, prerequisite, standard, practice, or procedure if the State or political subdivision involved did not meet the applicable requirements of this section with respect to the change.(f)DefinitionsIn this section—(1)the term demographic group means each group which section 2 protects from the denial or abridgement of the right to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2);(2)the term election for Federal office means any general, special, primary, or runoff election held solely or in part for the purpose of electing any candidate for the office of President, Vice President, Presidential elector, Senator, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress; and(3)the term persons with disabilities, means individuals with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990..(b)Effective DateThe amendment made by subsection (a)(1) shall apply with respect to changes which are made on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.107.Authority to assign observers(a)Clarification of Authority in Political Subdivisions Subject to PreclearanceSection 8(a)(2)(B) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)(2)(B)) is amended to read as follows:(B)in the Attorney General's judgment, the assignment of observers is otherwise necessary to enforce the guarantees of the 14th or 15th Amendment or any provision of this Act or any other Federal law protecting the right of citizens of the United States to vote; or.(b)Assignment of Observers To Enforce Bilingual Election RequirementsSection 8(a) of such Act (52 U.S.C. 10305(a)) is amended—(1)by striking or at the end of paragraph (1);(2)by inserting after paragraph (2) the following:(3)the Attorney General certifies with respect to a political subdivision that—(A)the Attorney General has received written meritorious complaints from residents, elected officials, or civic participation organizations that efforts to violate section 203 are likely to occur; or(B)in the Attorney General’s judgment, the assignment of observers is necessary to enforce the guarantees of section 203;; and(3)by moving the margin for the continuation text following paragraph (3), as added by paragraph (2) of this subsection, 2 ems to the left.(c)Transferral of authority over observers to the Attorney General(1)Enforcement proceedingsSection 3(a) of the Voting Rights Act of 1965 (52 U.S.C. 10302(a)) is amended by striking United States Civil Service Commission in accordance with section 6 and inserting Attorney General in accordance with section 8. (2)Observers; appointment and compensationSection 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) is amended—(A)in subsection (a), in the flush matter at the end, by striking Director of the Office of Personnel Management shall assign as many observers for such subdivision as the Director and inserting Attorney General shall assign as many observers for such subdivision as the Attorney General; (B)in subsection (c), by striking Director of the Office of Personnel Management and inserting Attorney General; and(C)in subsection (c), by adding at the end the following: The Director of the Office of Personnel Management may, with the consent of the Attorney General, assist in the selection, recruitment, hiring, training, or deployment of these or other individuals authorized by the Attorney General for the purpose of observing whether persons who are entitled to vote are being permitted to vote and whether those votes are being properly tabulated..(3)Termination of certain appointments of observersSection 13(a)(1) of the Voting Rights Act of 1965 (52 U.S.C. 10309(a)(1)) is amended by striking notifies the Director of the Office of Personnel Management, and inserting determines,. 108.Clarification of authority to seek relief(a)Poll taxSection 10(b) of the Voting Rights Act of 1965 (52 U.S.C. 10306(b)) is amended by striking the Attorney General is authorized and directed to institute forthwith in the name of the United States such actions, and inserting an aggrieved person or (in the name of the United States) the Attorney General may institute such actions.(b)Cause of actionSection 12(d) of the Voting Rights Act of 1965 (52 U.S.C. 10308(d)) is amended to read as follows:(d)Whenever there are reasonable grounds to believe that any person has engaged in, or is about to engage in, any act or practice that would (1) deny any citizen the right to register, to cast a ballot, or to have that ballot counted properly and included in the appropriate totals of votes cast in violation of the 14th, 15th, 19th, 24th, or 26th Amendments to the Constitution of the United States, (2) violate subsection (a) or (b) of section 11, or (3) violate any other provision of this Act or any other Federal voting rights law that prohibits discrimination on the basis of race, color, or membership in a language minority group, an aggrieved person or (in the name of the United States) the Attorney General may institute an action for preventive relief, including an application for a temporary or permanent injunction, restraining order, or other appropriate order. Nothing in this subsection shall be construed to create a cause of action for civil enforcement of criminal provisions of this or any other Act..(c)Judicial reliefSection 204 of the Voting Rights Act of 1965 (52 U.S.C. 10504) is amended by striking the first sentence and inserting the following: Whenever there are reasonable grounds to believe that a State or political subdivision has engaged or is about to engage in any act or practice prohibited by a provision of this title, an aggrieved person or (in the name of the United States) the Attorney General may institute an action in a district court of the United States, for a restraining order, a preliminary or permanent injunction, or such other order as may be appropriate..(d)Enforcement of twenty-sixth amendmentSection 301(a)(1) of the Voting Rights Act of 1965 (52 U.S.C. 10701(a)(1)) is amended to read as follows:(a)(1)An aggrieved person or (in the name of the United States) the Attorney General may institute an action in a district court of the United States, for a restraining order, a preliminary or permanent injunction, or such other order as may be appropriate to implement the 26th Amendment to the Constitution of the United States..109.Preventive reliefSection 12(d) of the Voting Rights Act of 1965 (52 U.S.C. 10308(d)), as amended by section 108, is further amended by adding at the end the following:(2)(A)In considering any motion for preliminary relief in any action for preventive relief described in this subsection, the court shall grant the relief if the court determines that the complainant has raised a serious question as to whether the challenged voting qualification or prerequisite to voting or standard, practice, or procedure violates any of the provisions listed in section 11(a)(1) of the John R. Lewis Voting Rights Advancement Act and, on balance, the hardship imposed on the defendant by the grant of the relief will be less than the hardship which would be imposed on the plaintiff if the relief were not granted. (B)In making its determination under this paragraph with respect to a change in any voting qualification, prerequisite to voting, or standard, practice, or procedure with respect to voting, the court shall consider all relevant factors and give due weight to the following factors, if they are present:(i)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change was adopted as a remedy for a Federal court judgment, consent decree, or admission regarding—(I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment to the Constitution of the United States;(II)a violation of the 19th, 24th, or 26th Amendments to the Constitution of the United States; (III)a violation of this Act; or(IV)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law.(ii)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change served as a ground for the dismissal or settlement of a claim alleging—(I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment to the Constitution of the United States;(II)a violation of the 19th, 24th, or 26th Amendment to the Constitution of the United States; (III)a violation of this Act; or(IV)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law.(iii)Whether the change was adopted fewer than 180 days before the date of the election with respect to which the change is to take or takes effect.(iv)Whether the defendant has failed to provide timely or complete notice of the adoption of the change as required by applicable Federal or State law.(3)A jurisdiction’s inability to enforce its voting or election laws, regulations, policies, or redistricting plans, standing alone, shall not be deemed to constitute irreparable harm to the public interest or to the interests of a defendant in an action arising under the Constitution or any Federal law that prohibits discrimination on the basis of race, color, or membership in a language minority group in the voting process, for the purposes of determining whether a stay of a court’s order or an interlocutory appeal under section 1253 of title 28, United States Code, is warranted..110.Bilingual election requirementsSection 203(b)(1) of the Voting Rights Act of 1965 (52 U.S.C. 10503(b)(1)) is amended by striking 2032 and inserting 2037.111.Relief for violations of voting rights laws(a)In general(1)Relief for violations of voting rights lawsIn this section, the term prohibited act or practice means—(A)any act or practice—(i)that creates an undue burden on the fundamental right to vote in violation of the 14th Amendment to the Constitution of the United States or violates the Equal Protection Clause of the 14th Amendment to the Constitution of the United States; or(ii)that is prohibited by the 15th, 19th, 24th, or 26th Amendment to the Constitution of the United States, section 2004 of the Revised Statutes (52 U.S.C. 10101), the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.), the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.), or section 2003 of the Revised Statutes (52 U.S.C. 10102); and(B)any act or practice in violation of any Federal law that prohibits discrimination with respect to voting, including the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(2)Rule of constructionNothing in this section shall be construed to diminish the authority or scope of authority of any person to bring an action under any Federal law.(3)Attorney’s feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting a provision described in section 111(a)(1) of the John R. Lewis Voting Rights Advancement Act of 2021, after title VI of the Civil Rights Act of 1964,.(b)Grounds for equitable reliefIn any action for equitable relief pursuant to a law listed under subsection (a), proximity of the action to an election shall not be a valid reason to deny such relief, or stay the operation of or vacate the issuance of such relief, unless the party opposing the issuance or continued operation of relief meets the burden of proving by clear and convincing evidence that the issuance of the relief would be so close in time to the election as to cause irreparable harm to the public interest or that compliance with such relief would impose serious burdens on the party opposing relief.(1)In generalIn considering whether to grant, deny, stay, or vacate any order of equitable relief, the court shall give substantial weight to the public’s interest in expanding access to the right to vote. A State’s generalized interest in enforcing its enacted laws shall not be a relevant consideration in determining whether equitable relief is warranted.(2)Presumptive safe harborWhere equitable relief is sought either within 30 days of the adoption or reasonable public notice of the challenged policy or practice, or more than 45 days before the date of an election to which the relief being sought will apply, proximity to the election will be presumed not to constitute a harm to the public interest or a burden on the party opposing relief.(c)Grounds for stay or vacatur in Federal claims involving voting rights(1)Prospective effectIn reviewing an application for a stay or vacatur of equitable relief granted pursuant to a law listed in subsection (a), a court shall give substantial weight to the reliance interests of citizens who acted pursuant to such order under review. In fashioning a stay or vacatur, a reviewing court shall not order relief that has the effect of denying or abridging the right to vote of any citizen who has acted in reliance on the order.(2)Written explanationNo stay or vacatur under this subsection shall issue unless the reviewing court makes specific findings that the public interest, including the public’s interest in expanding access to the ballot, will be harmed by the continuing operation of the equitable relief or that compliance with such relief will impose serious burdens on the party seeking such a stay or vacatur such that those burdens substantially outweigh the benefits to the public interest. In reviewing an application for a stay or vacatur of equitable relief, findings of fact made in issuing the order under review shall not be set aside unless clearly erroneous.112.Protection of tabulated votesThe Voting Rights Act of 1965 (52 U.S.C. 10307) is amended—(1)in section 11—(A)by amending subsection (a) to read as follows:(a)No person acting under color of law shall—(1)fail or refuse to permit any person to vote who is entitled to vote under Federal law or is otherwise qualified to vote;(2)willfully fail or refuse to tabulate, count, and report such person's vote; or(3)willfully fail or refuse to certify the aggregate tabulations of such persons’ votes or certify the election of the candidates receiving sufficient such votes to be elected to office.; and(B)in subsection (b), by inserting subsection (a) or after duties under; and(2)in section 12—(A)in subsection (b)—(i)by striking a year following an election in a political subdivision in which an observer has been assigned and inserting 22 months following an election for Federal office; and(ii)by adding at the end the following: Whenever the Attorney General has reasonable grounds to believe that any person has engaged in or is about to engage in an act in violation of this subsection, the Attorney General may institute (in the name of the United States) a civil action in Federal district court seeking appropriate relief.;(B)in subsection (c), by inserting or solicits a violation of after conspires to violate; and(C)in subsection (e), by striking the first and second sentences and inserting the following: If, after the closing of the polls in an election for Federal office, persons allege that notwithstanding (1) their registration by an appropriate election official and (2) their eligibility to vote in the political subdivision, their ballots have not been counted in such election, and if upon prompt receipt of notifications of these allegations, the Attorney General finds such allegations to be well founded, the Attorney General may forthwith file with the district court an application for an order providing for the counting and certification of the ballots of such persons and requiring the inclusion of their votes in the total vote for all applicable offices before the results of such election shall be deemed final and any force or effect given thereto..113.Enforcement of Voting Rights by Attorney GeneralSection 12 of the Voting Rights Act of 1965 (52 U.S.C. 10308), as amended by this Act, is further amended by adding at the end the following:(g)Voting Rights Enforcement by Attorney General(1)In generalIn order to fulfill the Attorney General’s responsibility to enforce this Act and other Federal laws that protect the right to vote, the Attorney General (or upon designation by the Attorney General, the Assistant Attorney General for Civil Rights) is authorized, before commencing a civil action, to issue a demand for inspection and information in writing to any State or political subdivision, or other governmental representative or agent, with respect to any relevant documentary material that the Attorney General has reason to believe is within their possession, custody, or control. A demand by the Attorney General under this subsection may require—(A)the production of such documentary material for inspection and copying; (B)answers in writing to written questions with respect to such documentary material; or(C)both the production described under subparagraph (A) and the answers described under subparagraph (B).(2)Contents of an Attorney General demand(A)In generalAny demand issued under paragraph (1), shall include a sworn certificate to identify the voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting, or other voting related matter or issue, whose lawfulness the Attorney General is investigating and to identify the Federal law that protects the right to vote under which the investigation is being conducted. The demand shall be reasonably calculated to lead to the discovery of documentary material and information relevant to such investigation. Documentary material includes any material upon which relevant information is recorded, and includes written or printed materials, photographs, tapes, or materials upon which information is electronically or magnetically recorded. Such demands shall be aimed at the Attorney General having the ability to inspect and obtain copies of relevant materials (as well as obtain information) related to voting and are not aimed at the Attorney General taking possession of original records, particularly those that are required to be retained by State and local election officials under Federal or State law.(B)No requirement for productionAny demand issued under paragraph (1) may not require the production of any documentary material or the submission of any answers in writing to written questions if such material or answers would be protected from disclosure under the standards applicable to discovery requests under the Federal Rules of Civil Procedure in an action in which the Attorney General or the United States is a party.(C)Documentary materialIf the demand issued under paragraph (1) requires the production of documentary material, it shall—(i)identify the class of documentary material to be produced with such definiteness and certainty as to permit such material to be fairly identified; and(ii)prescribe a return date for production of the documentary material at least 20 days after issuance of the demand to give the State or political subdivision, or other governmental representative or agent, a reasonable period of time for assembling the documentary material and making it available for inspection and copying.(D)Answers to written questionsIf the demand issued under paragraph (1) requires answers in writing to written questions, it shall—(i)set forth with specificity the written question to be answered; and(ii)prescribe a date at least 20 days after the issuance of the demand for submitting answers in writing to the written questions.(E)ServiceA demand issued under paragraph (1) may be served by a United States marshal or a deputy marshal, or by certified mail, at any place within the territorial jurisdiction of any court of the United States.(3)Responses to an Attorney General demandA State or political subdivision, or other governmental representative or agent, shall, with respect to any documentary material or any answer in writing produced under this subsection, provide a sworn certificate, in such form as the demand issued under paragraph (1) designates, by a person having knowledge of the facts and circumstances relating to such production or written answer, authorized to act on behalf of the State or political subdivision, or other governmental representative or agent, upon which the demand was served. The certificate—(A)shall state that—(i) all of the documentary material required by the demand and in the possession, custody, or control of the State or political subdivision, or other governmental representative or agent, has been produced; (ii)with respect to every answer in writing to a written question, all information required by the question and in the possession, custody, control, or knowledge of the State or political subdivision, or other governmental representative or agent, has been submitted; or(iii)the requirements described in both clause (i) and clause (ii) have been met; or(B)provide the basis for any objection to producing the documentary material or answering the written question. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished. (4)Judicial proceedings(A)Petition for enforcementWhenever any State or political subdivision, or other governmental representative or agent, fails to comply with demand issued by the Attorney General under paragraph (1), the Attorney General may file, in a district court of the United States in which the State or political subdivision, or other governmental representative or agent, is located, a petition for a judicial order enforcing the Attorney General demand issued under paragraph (1).(B)Petition to modify(i)In generalAny State or political subdivision, or other governmental representative or agent, that is served with a demand issued by the Attorney General under paragraph (1) may file in the United States District Court for the District of Columbia a petition for an order of the court to modify or set aside the demand of the Attorney General.(ii)Petition to modifyAny petition to modify or set aside a demand of the Attorney General issued under paragraph (1) must be filed within 20 days after the date of service of the Attorney General’s demand or at any time before the return date specified in the Attorney General’s demand, whichever date is earlier.(iii)Contents of petitionThe petition shall specify each ground upon which the petitioner relies in seeking relief under clause (i), and may be based upon any failure of the Attorney General’s demand to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the State or political subdivision, or other governmental representative or agent. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the Attorney General’s demand, in whole or in part, except that the State or political subdivision, or other governmental representative or agent, filing the petition shall comply with any portions of the Attorney General’s demand not sought to be modified or set aside..114.DefinitionsTitle I of the Voting Rights Act of 1965 (52 U.S.C. 10301) is amended by adding at the end the following: 21.DefinitionsIn this Act:(1)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(2)Indian landsThe term Indian lands means—(A)any Indian country of an Indian tribe, as such term is defined in section 1151 of title 18, United States Code;(B)any land in Alaska that is owned, pursuant to the Alaska Native Claims Settlement Act, by an Indian tribe that is a Native village (as such term is defined in section 3 of such Act), or by a Village Corporation that is associated with the Indian tribe (as such term is defined in section 3 of such Act);(C)any land on which the seat of government of the Indian tribe is located; and(D)any land that is part or all of a tribal designated statistical area associated with the Indian tribe, or is part or all of an Alaska Native village statistical area associated with the tribe, as defined by the Bureau of the Census for the purposes of the most recent decennial census.(3)Indian tribeThe term Indian tribe or tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)Tribal GovernmentThe term Tribal Government means the recognized governing body of an Indian Tribe.(5)Voting-age populationThe term voting-age population means the numerical size of the population within a State, within a political subdivision, or within a political subdivision that contains Indian lands, as the case may be, that consists of persons age 18 or older, as calculated by the Bureau of the Census under the most recent decennial census..115.Attorneys’ feesSection 14(c) of the Voting Rights Act of 1965 (52 U.S.C. 10310(c)) is amended by adding at the end the following:(4)The term prevailing party means a party to an action that receives at least some of the benefit sought by such action, states a colorable claim, and can establish that the action was a significant cause of a change to the status quo..116.Other technical and conforming amendments(a)Actions Covered Under Section 3Section 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended—(1)by striking any proceeding instituted by the Attorney General or an aggrieved person under any statute to enforce and inserting any action under any statute in which a party (including the Attorney General) seeks to enforce; and(2)by striking at the time the proceeding was commenced and inserting at the time the action was commenced.(b)Clarification of Treatment of Members of Language Minority GroupsSection 4(f) of such Act (52 U.S.C. 10303(f)) is amended—(1)in paragraph (1), by striking the second sentence; and(2)by striking paragraphs (3) and (4).(c)Period During Which Changes in Voting Practices are Subject to Preclearance Under Section 5Section 5 of such Act (52 U.S.C. 10304) is amended—(1)in subsection (a), by striking based upon determinations made under the first sentence of section 4(b) are in effect and inserting are in effect during a calendar year;(2)in subsection (a), by striking November 1, 1964 and all that follows through November 1, 1972 and inserting the applicable date of coverage; and(3)by adding at the end the following new subsection:(e)The term applicable date of coverage means, with respect to a State or political subdivision—(1)June 25, 2013, if the most recent determination for such State or subdivision under section 4(b) was made on or before December 31, 2021; or(2)the date on which the most recent determination for such State or subdivision under section 4(b) was made, if such determination was made after December 31, 2021..(d)Review of preclearance submission under section 5 due to exigencySection 5 of such Act (52 U.S.C. 10304) is amended, in subsection (a), by inserting An exigency, including a natural disaster, inclement weather, or other unforeseeable event, requiring such different qualification, prerequisite, standard, practice, or procedure within 30 days of a Federal, State, or local election shall constitute good cause requiring the Attorney General to expedite consideration of the submission. after will not be made..117.Severability If any provision of the John R. Lewis Voting Rights Advancement Act of 2021 or any amendment made by this title, or the application of such a provision or amendment to any person or circumstance, is held to be unconstitutional or is otherwise enjoined or unenforceable, the remainder of this title and amendments made by this title, and the application of the provisions and amendments to any other person or circumstance, and any remaining provision of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), shall not be affected by the holding. In addition, if any provision of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), or any amendment to the Voting Rights Act of 1965, or the application of such a provision or amendment to any person or circumstance, is held to be unconstitutional or is otherwise enjoined or unenforceable, the application of the provision and amendment to any other person or circumstance, and any remaining provisions of the Voting Rights Act of 1965, shall not be affected by the holding.118.Grants to assist with notice requirements under the Voting Rights Act of 1965(a)In generalThe Attorney General shall make grants each fiscal year to small jurisdictions who submit applications under subsection (b) for purposes of assisting such small jurisdictions with compliance with the requirements of the Voting Rights Act of 1965 to submit or publish notice of any change to a qualification, prerequisite, standard, practice or procedure affecting voting.(b)ApplicationTo be eligible for a grant under this section, a small jurisdiction shall submit an application to the Attorney General in such form and containing such information as the Attorney General may require regarding the compliance of such small jurisdiction with the provisions of the Voting Rights Act of 1965.(c)Small jurisdiction definedFor purposes of this section, the term small jurisdiction means any political subdivision of a State with a population of 10,000 or less. IIElection Worker and Polling Place Protection201.Short titleThis title may be cited as the Election Worker and Polling Place Protection Act.202.Federally protected activitiesSection 245 of title 18, United States Code, is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by striking willfully and inserting , or violence, or threat of harm to any person or property, intentionally;(B)in paragraph (1)(A), by inserting , or any agent, contractor, or vendor of a legally authorized election official assisting in the administration of any primary, special, or general election before the semicolon at the end; and(C)in the undesignated matter following paragraph (5)—(i)by striking one year and inserting 3 years; and(ii)by striking of this section each place it appears and inserting of this subsection; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(3)by inserting after subsection (b) the following:(c)(1)Whoever, whether or not acting under color of law, intentionally physically damages or threatens to physically damage any physical property being used as a polling place or tabulation center or other election infrastructure shall be fined under this title, or imprisoned not more than 1 year, or both; and if bodily injury results from the acts committed in violation of this subsection or if such acts include the use, attempted use, or threatened use of a dangerous weapon, explosives, or fire shall be fined under this title, or imprisoned not more than 10 years, or both; and if death results from the acts committed in violation of this subsection or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title or imprisoned for any term of years or for life, or both. (2)For purposes of this subsection, de minimus damage or threats of de minimus damage to physical property, such as graffiti, shall not be considered a violation of paragraph (1).(3)In this subsection, the term election infrastructure means any office of an election official, staff, worker, or volunteer or any physical, mechanical, or electrical device, structure, or tangible item used in the process of creating, distributing, voting, returning, counting, tabulating, auditing, storing, or other handling of voter registration or ballot information..IIINative American Voting Rights Act301.Short titleThis title may be cited as the Frank Harrison, Elizabeth Peratrovich, and Miguel Trujillo Native American Voting Rights Act of 2021.302.Findings and purposes(a)FindingsCongress finds the following:(1)The Constitution explicitly and implicitly grants Congress broad general powers to legislate on issues relating to Indian Tribes, powers consistently described as plenary and exclusive. These powers arise from the grant of authority in the Indian Commerce Clause and through legislative matters arising under the Treaty Clause. (2)The Federal Government is responsible for upholding the obligations to which the Federal Government has agreed through treaties, legislation, and executive orders, referred to as the Federal trust responsibility toward Indian Tribes and their members. (3)The Supreme Court has repeatedly relied on the nature of this government to government relationship between the United States and sovereign Indian Tribes for congressional authority to enact legislation that singles out Indians for particular and special treatment. Morton v. Mancari, 417 U.S. 535, 554–555 (1974). (4)Legislation removing barriers to Native American voting is vital for the fulfillment of Congress’ unique obligation toward Indians, particularly ensuring that Native American voters are fully included as qualified members of the modern body politic. Board of County Comm'rs v. Seber, 318 U.S. 705, 715 (1943). (5)Under the Elections Clause of article I, section 4 of the Constitution, Congress has additional power to regulate any election conducted to select Members of Congress. Taken together, the Indian Commerce Clause and the Election Clause give Congress broad authority to enact legislation to safeguard the voting rights of Native American voters. (6)Despite Congress’ decision to grant Native Americans Federal citizenship, and with it the protections of the Fifteenth Amendment, with passage of the Act of June 2, 1924 (Chapter 233; 43 Stat. 253) (commonly known as the Indian Citizenship Act of 1924), States continued to deploy distinct methods for disenfranchising Indians by enacting statutes to exclude from voter rolls Indians living on Indian lands, requiring that Indians first terminate their relationship with their Indian Tribe, restricting the right to vote on account of a Tribal member's guardianship status, and imposing literacy tests. (7)Barriers to voter access for Native Americans persist today, and such barriers range from obstructing voter access to vote dilution and intentional malapportionment of electoral districts. (8)The Native American Voting Rights Coalition’s nine field hearings in Indian Country and four-State survey of voter discrimination revealed a number of additional obstacles that Native Americans must overcome in some States, including— (A)a lack of accessible registration and polling sites, either due to conditions such as geography, lack of paved roads, the absence of reliable and affordable broadband connectivity, and restrictions on the time, place, and manner that eligible people can register and vote, including unequal opportunities for absentee, early, mail-in, and in-person voting;(B)nontraditional or nonexistent addresses for residents on Indian reservations, lack of residential mail delivery and pick up, reliance on distant post offices with abbreviated operating hours for mail services, insufficient housing units, overcrowded homes, and high incidence of housing insecurity and homelessness, lack of access to vehicles, and disproportionate poverty which make voter registration, acquisition and dropping off of mail-in ballots, receipt of voting information and materials, and securing required identification difficult, if not impossible; (C)inadequate language assistance for Tribal members, including lack of outreach and publicity, the failure to provide complete, accurate, and uniform translations of all voting materials in the relevant Native language, and an insufficient number of trained bilingual poll workers; and (D)voter identification laws that discriminate against Native Americans. (9)The Department of Justice and courts also recognized that some jurisdictions have been unresponsive to reasonable requests from federally recognized Indian Tribes for more accessible voter registration sites and in-person voting locations. (10)According to the National Congress of American Indians, there is a wide gap between the voter registration and turnout rates of eligible American Indians and Alaska Natives and the voter registration and turnout rates of non-Hispanic White and other racial and ethnic groups. (11)Despite these obstacles, the Native American vote continues to play a significant role in Federal, State, and local elections.(12)In Alaska, New Mexico, Oklahoma, and South Dakota, Native Americans, American Indians, and Alaska Natives comprise approximately 10 percent or more of the voting population.(13)The Native American vote also holds great potential, with over 1,000,000 voters who are eligible to vote, but are not registered to vote. (b)PurposesThe purposes of this title are—(1)to fulfill the Federal Government's trust responsibility to protect and promote Native Americans’ exercise of their constitutionally guaranteed right to vote, including the right to register to vote and the ability to access all mechanisms for voting; (2)to establish Tribal administrative review procedures for a specific subset of State actions that have been used to restrict access to the polls on Indian lands; (3)to expand voter registration under the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) to cover Federal facilities; (4)to afford equal treatment to forms of identification unique to Indian Tribes and their members; (5)to ensure American Indians and Alaska Natives experiencing homelessness, housing insecurity, or lacking residential mail pickup and delivery can pool resources to pick up and return ballots;(6)to clarify the obligations of States and political subdivisions regarding the provision of translated voting materials for American Indians and Alaska Natives under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503); (7)to provide Tribal leaders with a direct pathway to request Federal election observers and to allow public access to the reports of those election observers; (8)to study the prevalence of nontraditional or nonexistent mailing addresses in Native communities and identify solutions to voter access that arise from the lack of an address; and(9)to direct the Department of Justice to consult on an annual basis with Indian Tribes on issues related to voting. 303.DefinitionsIn this title:(1)Attorney generalThe term Attorney General means the United States Attorney General. (2)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)Indian landsThe term Indian lands includes—(A)Indian country as defined under section 1151 of title 18, United States Code; (B)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with an Indian Tribe (as defined in section 3 of that Act (43 U.S.C. 1602)); (C)any land on which the seat of the Tribal government is located; and (D)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Census Bureau for the purposes of the most recent decennial census. (4)Indian TribeThe term Indian Tribe means the recognized governing body of any Indian or Alaska Native Tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this title pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(5)Polling placeThe term polling place means any location where a ballot is cast in elections for Federal office, and includes a voter center, poll, polling location, or polling place, depending on the State nomenclature.304.Establishment of a Native American voting task force grant program(a)In generalThe Office for Civil Rights at the Office of Justice Programs of the Department of Justice (referred to in this section as the “Office”) shall establish and administer, in coordination with the Department of the Interior, a Native American voting task force grant program, through which the Office shall provide financial assistance to eligible applicants to enable those eligible applicants to establish and operate a Native American Voting Task Force in each State with a federally recognized Indian Tribe. (b)PurposesThe purposes of the Native American voting task force grant program are to— (1)increase voter outreach, education, registration, and turnout in Native American communities; (2)increase access to the ballot for Native American communities, including additional satellite, early voting, and absentee voting locations; (3)streamline and reduce inconsistencies in the voting process for Native Americans; (4)provide, in the community's dominant language, educational materials and classes on Indian lands about candidacy filing; (5)train and educate State and local employees, including poll workers, about— (A)the language assistance and voter assistance requirements under sections 203 and 208 of the Voting Rights Act of 1965 (52 U.S.C. 10503; 10508); (B)voter identification laws as affected by section 108 of this title; and(C)the requirements of Tribes, States, and precincts established under this title; (6)identify model programs and best practices for providing language assistance to Native American communities; (7)provide nonpartisan poll watchers on election day in Native American communities; (8)participate in and evaluate future redistricting efforts; (9)address issues of internet connectivity as it relates to voter registration and ballot access in Native American communities; (10)work with Indian Tribes, States, and the Federal Government to establish mailing addresses that comply with applicable State and Federal requirements for receipt of voting information and materials; and(11)facilitate collaboration between local election officials, Native American communities, and Tribal elections offices. (c)Eligible applicantThe term eligible applicant means—(1)an Indian Tribe;(2)a Secretary of State of a State, or another official of a State entity responsible for overseeing elections; (3)a nonprofit organization that works, in whole or in part, on voting issues; or(4)a consortium of entities described in paragraphs (1) through (3). (d)Application and selection process(1)In generalThe Office, in coordination with the Department of the Interior and following consultation with Indian Tribes about the implementation of the Native American voting task force grant program, shall establish guidelines for the process by which eligible applicants will submit applications. (2)ApplicationsEach eligible applicant desiring a grant under this section shall submit an application, according to the process established under paragraph (1), and at such time, in such manner, and containing such information as the Office may require. Such application shall include— (A)a certification that the applicant is an eligible applicant; (B)a proposed work plan addressing how the eligible applicant will establish and administer a Native American Voting Task Force that achieves the purposes described in subsection (b); (C)if the eligible applicant is a consortium as described in subsection (c)(4), a description of the proposed division of responsibilities between the participating entities; (D)an explanation of the time period that the proposed Native American Voting Task Force will cover, which shall be a time period that is not more than 3 years; and(E)the goals that the eligible applicant desires to achieve with the grant funds.(e)Uses of fundsA grantee receiving funds under this section shall use such funds to carry out one or more of the activities described in subsection (b), through the grantee's Native American Voting Task Force. (f)Reports(1)Report to the Office(A)In GeneralNot later than 1 year after the date on which an eligible applicant receives grant funds under this section, and annually thereafter for the duration of the grant, each eligible applicant shall prepare and submit a written report to the Office describing the eligible applicant's progress in achieving the goals outlined in the application under subsection (d)(2).(B)ResponseNot later than 30 days after the date on which the Office receives the report described in paragraph (1), the Office will provide feedback, comments, and input to the eligible applicant in response to such report.(2)Report to CongressNot later than 1 year after the date of enactment of this title, and annually thereafter, the Office shall prepare and submit a report to the Committee on Indian Affairs of the Senate and Committee on Natural Resources of the House of Representatives containing the results of the reports described under paragraph (1). (g)Relationship with other lawsNothing in this section reduces State or local obligations provided for by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), or any other Federal law or regulation related to voting or the electoral process. (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2037. 305.Voter registration sites at Indian service providers and on Indian landsSection 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)) is amended—(1)in paragraph (2)—(A)in subparagraph (A), by striking and after the semicolon; (B)in subparagraph (B), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:(C)any Federal facility or federally funded facility that is primarily engaged in providing services to an Indian Tribe; and (D)not less than one Federal facility or federally funded facility that is located within the Indian lands of an Indian Tribe, as applicable, (which may be the Federal facility or federally funded facility described in subparagraph (C)).; and(2)by adding at the end the following:(8)Where practicable, each Federal agency that operates a Federal facility or a federally funded facility that is a designated voter registration agency in accordance with subparagraph (C) or (D) of paragraph (2) shall designate one or more special days per year at a centralized location within the boundaries of the Indian lands of each applicable Indian Tribe for the purpose of informing members of the Indian Tribe of the timing, registration requirements, and voting procedures in elections for Federal office, at no cost to the Indian Tribe..306.Accessible Tribal designated polling sites(a)In general(1)Designation of State officerEach of the several States whose territory contains all or part of an Indian Tribe’s Indian lands shall designate an officer within that State who will be responsible for compliance with the provisions of this section and who shall periodically consult with the Indian Tribes located wholly or partially within that State regarding compliance with the provisions of this section and coordination between the State and the Indian Tribe. The State shall provide written notice to each such Indian Tribe of the officer so designated.(2)Provision of polling placesFor each Indian Tribe that satisfies the obligations of subsection (c), and for each election for a Federal official or State official that is held 180 days or later after the date on which the Indian Tribe initially satisfies such obligations, any State or political subdivision whose territory contains all or part of an Indian Tribe’s Indian lands— (A)shall provide a minimum of one polling place in each precinct in which there are eligible voters who reside on Indian lands, in a location selected by the Indian Tribe and at no cost to the Indian Tribe, regardless of the population or number of registered voters residing on Indian lands; (B)shall not reduce the number of polling locations on Indian lands based on population numbers;(C)shall provide, at no cost to the Indian Tribe, additional polling places in locations on Indian lands selected by an Indian Tribe and requested under subsection (c) if, based on the totality of circumstances described in subsection (b), it is shown that not providing those additional polling places would result in members of the Indian Tribe and living on Indian lands or other individuals residing on the Indian Tribe’s Indian lands having less opportunity to vote than eligible voters in that State or political subdivision who are not members of an Indian Tribe or do not reside on Indian lands; (D)shall, at each polling place located on Indian lands and at no cost to the Indian Tribe, make voting machines, tabulation machines, official receptacles designated for the return of completed absentee ballots, ballots, provisional ballots, and other voting materials available to the same or greater extent that such equipment and materials are made available at other polling places in the State or political subdivision that are not located on Indian lands;(E)shall, at each polling place located on Indian lands, conduct the election using the same voting procedures that are used at other polling places in the State or political subdivision that are not located on Indian lands, or other voting procedures that provide greater access for voters;(F)shall, at each polling place located on Indian lands and at no cost to the Indian Tribe, make voter registration available during the period the polling place is open to the maximum extent allowable under State law;(G)shall, at each polling place located on Indian lands, provide training, compensation, and other benefits to election officials and poll workers at no cost to the Indian Tribe and, at a minimum, to the same or greater extent that such training, compensation, and benefits are provided to election officials and poll workers at other polling places in the State or political subdivision that are not located on Indian lands; (H)shall, in all cases, provide the Indian Tribe an opportunity to designate election officials and poll workers to staff polling places within the Indian lands of the applicable Indian Tribe on every day that the polling places will be open;(I)shall allow for any eligible voting member of the Indian Tribe or any eligible voting individual residing on Indian lands to vote early or in person at any polling place on Indian lands, regardless of that member or individual’s residence or residential address, and shall not reject the ballot of any such member or individual on the grounds that the ballot was cast at the wrong polling place; and(J)may fulfill the State’s obligations under subparagraphs (A) and (C) by relocating existing polling places, by creating new polling places, or both. (b)Equitable opportunities To vote(1)In GeneralWhen assessing the opportunities to vote provided to members of an Indian Tribe and to other eligible voters in the State residing on Indian lands in order to determine the number of additional polling places (if any) that a State or political subdivision must provide in accordance with subsection (a)(2)(C), the State, political subdivision, or any court applying this section, shall consider the totality of circumstances of— (A)the number of voting-age citizens assigned to each polling place; (B)the distances that voters must travel to reach the polling places; (C)the time that voters must spend traveling to reach the polling places, including under inclement weather conditions; (D)the modes of transportation, if any, that are regularly and broadly available to voters to use to reach the polling places;(E)the existence of and access to frequent and reliable public transportation to the polling places;(F)the length of lines and time voters waited to cast a ballot in previous elections; and(G)any other factor relevant to effectuating the aim of achieving equal voting opportunity for individuals living on Indian lands.(2)Absence of factorsWhen assessing the opportunities to vote in accordance with paragraph (1), the State, political subdivision, or court shall ensure that each factor described in paragraph (1) is considered regardless of whether any one factor would lead to a determination not to provide additional polling places under subsection (a)(2)(C). (c)Form; Provision of form; Obligations of the Indian Tribe(1)FormThe Attorney General shall establish the form described in this subsection through which an Indian Tribe can fulfill its obligations under this subsection.(2)Provision of FormEach State or political subdivision whose territory contains all or part of an Indian Tribe’s Indian lands—(A)shall provide the form established under paragraph (1) to each applicable Indian Tribe not less than 30 days prior to the deadline set by the State or political subdivision for completion of the obligations under this subsection (which deadline shall be not less than 30 days prior to a Federal election) whereby an Indian Tribe can fulfill its obligations under this subsection by providing the information described in paragraph (3) on that form and submitting the form back to the applicable State or political subdivision by such deadline; (B)shall not edit the form established under paragraph (1) or apply any additional obligations on the Indian Tribe with respect to this section; and (C)shall cooperate in good faith with the efforts of the Indian Tribe to satisfy the requirements of this subsection.(3)Obligations of the Indian TribeThe requirements for a State and political subdivision under subsection (a)(2) shall apply with respect to an Indian Tribe once an Indian Tribe meets the following obligations by completing the form specified in paragraph (1):(A)The Indian Tribe specifies the number and locations of requested polling places, early voting locations, and ballot drop boxes to be provided on the Indian lands of that Indian Tribe. (B)The Indian Tribe certifies that curbside voting will be available for any facilities that lack accessible entrances and exits in accordance with Federal and State law. (C)The Indian Tribe certifies that the Indian Tribe will ensure that each such requested polling place will be open and available to all eligible voters who reside in the precinct or other geographic area assigned to such polling place, regardless of whether such eligible voters are members of the Indian Tribe or of any other Indian Tribe. (D)The Indian Tribe requests that the State or political subdivision shall designate election officials and poll workers to staff such requested polling places, or certifies that the Indian Tribe will designate election officials and poll workers to staff such polling places on every day that the polling places will be open. (E)The Indian Tribe may request that the State or political subdivision provide absentee ballots without requiring an excuse, an absentee ballot request, or residential address to all eligible voters who reside in the precinct or other geographic area assigned to such polling place, regardless of whether such eligible voters are members of the Indian Tribe or of any other Indian Tribe. (4)Established polling placesOnce a polling place is established under subsection (a)(2)(A) or subsection (a)(2)(C) the Tribe need not fill out the form designated under paragraph (1) again unless or until that Indian Tribe requests modifications to the requests specified in the most recent form under paragraph (1).(5)Opt outAt any time that is 60 days or more before the date of an election, an Indian Tribe that previously has satisfied the obligations of paragraph (3) may notify the State or political subdivision that the Indian Tribe intends to opt out of the standing obligation for one or more polling places that were established in accordance with subsection (a)(2)(A) or subsection (a)(2)(C) for a particular election or for all future elections. A Tribe may opt back in at any time.(d)Federal polling sitesEach State shall designate as voter polling facilities any of the facilities identified in accordance with subparagraph (C) or (D) of section 7(a)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(2)), at no cost to the Indian Tribe, provided that the facility meets the requirements of Federal and State law as applied to other polling places within the State or political subdivision. The applicable agency of the Federal Government shall ensure that such designated facilities are made available as polling places.(e)Mail-In ballotingIn States or political subdivisions that permit absentee or mail-in balloting, the following shall apply with respect to an election for Federal office: (1)For each ballot cast by a member of an Indian Tribe living on Indian lands, all postage shall be prepaid by the Federal Government and each ballot postmarked the day the ballot is received at a postal facility located on Indian lands. (2)An Indian Tribe may designate at least one building per precinct as a ballot pickup and collection location (referred to in this section as a tribally designated buildings) at no cost to the Indian Tribe. The applicable State or political subdivision shall collect and timely deposit all ballots from each tribally designated building.(3)At the applicable Tribe’s request, the State or political subdivision shall provide mail-in and absentee ballots to each registered voter residing on Indian lands in the State or political subdivision without requiring a residential address, a mail-in or absentee ballot request, or an excuse for a mail-in or absentee ballot. (4)The address of a tribally designated building may serve as the residential address and mailing address for voters living on Indian lands if the tribally designated building is in the same precinct as that voter.(5)If there is no tribally designated building within the precinct of a voter residing on Indian lands (including if the tribally designated building is on Indian lands but not in the same precinct as the voter), the voter may—(A)use another tribally designated building within the Indian lands where the voter is located; or(B)use such tribally designated building as a mailing address and may separately designate the voter’s appropriate precinct through a description of the voter's address, as specified in section 9428.4(a)(2) of title 11, Code of Federal Regulations. (6)In the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), that State or political subdivision shall provide absentee or mail-in voting materials with respect to an election for Federal office in the language of the applicable minority group as well as in the English language, bilingual election voting assistance, and written translations of all voting materials in the language of the applicable minority group, as required by section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), as amended by this title. (7)A State or political division shall make reasonable efforts to contact a voter who resides within Indian lands located within its jurisdiction and offer such voter a reasonable opportunity to cure any defect in an absentee ballot issued to and completed and returned by the voter, or appearing on or pertaining to the materials provided for the purpose of returning the absentee ballot, if State law would otherwise require the absentee ballot to be rejected due to such defect and the defect does not compromise ballot secrecy or involve a lack of witness or assistant signature, where such signature is mandated by State law.(8)In a State or political subdivision that does not permit absentee or mail-in balloting for all eligible voters in the State or political subdivision, that State or political subdivision shall nonetheless provide for absentee or mail-in balloting for voters who reside on Indian lands consistent with this section if the State, political subdivision, or any court applying this section determines that the totality of circumstances described in subsection (b) warrants establishment of absentee or mail-in balloting for voters who reside on Indian lands located within the jurisdiction of the State or political subdivision.(f)Ballot drop boxesEach State shall—(1)provide not less than one ballot drop box for each precinct on Indian lands, at no cost to the Indian Tribe, at either the tribally designated building under subsection (e)(2) or an alternative site selected by the applicable Indian Tribe; and(2)provide additional drop boxes at either the tribally designated building under subsection (e)(2) or an alternative site selected by the applicable Indian Tribe if the State or political subdivision determines that additional ballot drop boxes should be provided based on the criteria considered under the totality of circumstances enumerated under subsection (b). (g)Early voting(1)Early voting locationsIn a State or political subdivision that permits early voting in an election for Federal office, that State or political subdivision shall provide not less than one early voting location for each precinct on Indian lands, at no cost to the Indian Tribe, at a site selected by the applicable Indian Tribe, to allow individuals living on Indian lands to vote during an early voting period in the same manner as early voting is allowed on such date in the rest of the State or precinct. Additional early voting sites shall be determined based on the criteria considered under the totality of circumstances described in subsection (b).(2)Length of periodIn a State or political subdivision that permits early voting in an election for Federal office, that State or political subdivision shall provide an early voting period with respect to that election that shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State or political subdivision, on a day prior to the 15th day before the date of the election) and ends on the date of the election for all early voting locations on Indian lands.(3)Minimum early voting requirementsEach polling place that allows voting during an early voting period under this subsection shall—(A)allow such voting for no less than 10 hours on each day;(B)have uniform hours each day for which such voting occurs; and(C)allow such voting to be held for some period of time prior to 9:00 a.m. (local time) and some period of time after 5:00 p.m. (local time). (4)Ballot processing and scanning requirements(A)In generalTo the greatest extent practicable, ballots cast during the early voting period in an election for Federal office at voting locations and drop boxes on Indian lands shall be processed and scanned for tabulation in advance of the close of polls on the date of the election.(B)LimitationNothing in this subsection shall be construed to permit a State or political subdivision to tabulate and count ballots in an election for Federal office before the closing of the polls on the date of the election. (h)Provisional ballots(1)In GeneralIn addition to the requirements under section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), for each State or political subdivision that provides voters provisional ballots, challenge ballots, or affidavit ballots under the State’s applicable law governing the voting processes for those voters whose eligibility to vote is determined to be uncertain by election officials, election officials shall—(A)provide clear written instructions indicating the reason the voter was given a provisional ballot, the information or documents the voter needs to prove eligibility, the location at which the voter must appear to submit these materials or alternative methods, including email or facsimile, that the voter may use to submit these materials, and the deadline for submitting these materials;(B)permit any voter who votes provisionally at any polling place on Indian lands to appear at any polling place or at the central location for the election board to submit the documentation or information to prove eligibility;(C)permit any voter who votes provisionally at any polling place to submit the required information or documentation via email or facsimile, if the voter prefers to use such methods as an alternative to appearing in person to submit the required information or documentation to prove eligibility;(D)notify the voter on whether the voter’s provisional ballot was counted or rejected by telephone, email, or postal mail, or any other available method, including notifying the voter of any online tracking website if State law provides for such a mechanism; and(E)provide the reason for rejection if the voter’s provisional ballot was rejected after the voter provided the required information or documentation on eligibility.(2)Duties of election officialsA State or political subdivision described in paragraph (1) shall ensure in each case in which a provisional ballot is cast, that election officials—(A)request and collect the voter’s email address, if the voter has one, and transmit any written instructions issued to the voter in person to the voter via email; and(B)provide a verbal translation of any written instructions to the voter.(i)Enforcement(1)Attorney generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this section. (2)Private right of action(A)A person or Indian Tribe who is aggrieved by a violation of this section may provide written notice of the violation to the chief election official of the State involved. (B)An aggrieved person or Indian Tribe may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to a violation of this section, if— (i)that person or Indian Tribe provides the notice described in subparagraph (A); and (ii)(I)in the case of a violation that occurs more than 120 days before the date of an election for Federal office, the violation remains and 90 days or more have passed since the date on which the chief election official of the State receives the notice under subparagraph (A); or (II)in the case of a violation that occurs 120 days or less but more than 30 days before the date of an election for Federal office, the violation remains and 20 days or more have passed since the date on which the chief election official of the State receives the notice under subparagraph (A). (C)In the case of a violation of this section that occurs 30 days or less before the date of an election for Federal office, an aggrieved person or Indian Tribe may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation without providing notice to the chief election official of the State under subparagraph (A). (3)Rule of constructionNothing in this section shall be construed to prevent a State or political subdivision from providing additional polling places or early voting locations on Indian lands.307.Procedures for removal of polling places and voter registration sites on Indian lands(a)Actions Requiring Tribal Administrative ReviewNo State or political subdivision may carry out any of the following activities in an election for Federal office unless the requirements of subsection (b) have been met: (1)Eliminating polling places or voter registration sites on the Indian lands of an Indian Tribe. (2)Moving or consolidating a polling place or voter registration site on the Indian lands of an Indian Tribe to a location 1 mile or further from the existing location of the polling place or voter registration site. (3)Moving or consolidating a polling place on the Indian lands of an Indian Tribe to a location across a river, lake, mountain, or other natural boundary such that it increases travel time for a voter, regardless of distance.(4)Eliminating in-person voting on the Indian lands of an Indian Tribe by designating an Indian reservation as a permanent absentee voting location, unless the Indian Tribe requests such a designation and has not later requested that the designation as a permanent absentee voting location be reversed.(5)Removing an early voting location or otherwise diminishing early voting opportunities on Indian lands. (6)Removing a ballot drop box or otherwise diminishing ballot drop boxes on Indian lands. (7)Decreasing the number of days or hours that an in-person or early voting polling place is open on Indian lands only or changing the dates of in-person or early voting only on the Indian lands of an Indian Tribe. (b)Tribal administrative review(1)In generalThe requirements of this subsection have been met if—(A)the impacted Indian Tribe submits to the Attorney General the Indian Tribe’s written consent to the proposed activity described in subsection (a);(B)the State or political subdivision, after consultation with the impacted Indian Tribe and after attempting to have the impacted Indian Tribe give consent as described in subparagraph (A), institutes an action in the United States District Court for the District of Columbia for a declaratory judgment, and a declaratory judgment is issued based upon affirmative evidence provided by the State or political subdivision, that conclusively establishes that the specified activity described in subsection (a) proposed by the State or political subdivision neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race or color, membership in an Indian Tribe, or membership in a language minority group; or(C)the chief legal officer or other appropriate official of such State or political subdivision, after consultation with the impacted Indian Tribe and after attempting to have the impacted Indian Tribe give consent as described in subparagraph (A), submits a request to carry out the specified activity described in subsection (a) to the Attorney General and the Attorney General affirmatively approves the specified activity.(2)No limitation on future actions(A)No bar to subsequent actionNeither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General's failure to object, nor a declaratory judgment entered under this section, nor a written consent issued under paragraph (1)(A) shall bar a subsequent action to enjoin enforcement of an activity described in subsection (a). (B)ReexaminationThe Attorney General reserves the right to reexamine any submission under paragraph (1)(C) if additional relevant information comes to the Attorney General’s attention. (C)District courtAny action under this section shall be heard and determined by a district court of 3 judges in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.308.Tribal voter identification(a)Tribal identificationIf a State or political subdivision requires an individual to present identification for the purposes of voting or registering to vote in an election for Federal office, an identification card issued by a federally recognized Indian Tribe, the Bureau of Indian Affairs, the Indian Health Service, or any other Tribal or Federal agency issuing identification cards to eligible Indian voters shall be treated as a valid form of identification for such purposes. (b)Online registrationIf a State or political subdivision requires an identification card for an individual to register to vote online or to vote online, that State or political subdivision shall annually consult with an Indian Tribe to determine whether a tribal identification can feasibly be used to register to vote online or vote online.(c)Limitation on requiring multiple forms of identificationIf a State or political subdivision requires an individual to present more than one form of identification for the purposes of voting or registering to vote in an election for Federal office, or for registering to vote online or to vote online, that State or political subdivision shall not require any member of an Indian Tribe to provide more than one form of identification if the member provides orally or in writing that the member does not possess more than one form of identification.309.Permitting voters To designate other person to return ballotEach State or political subdivision—(1)shall permit any person to return a sealed ballot of a voter that resides on Indian lands to a post office on Indian lands, a ballot drop box location in a State or political subdivision that provides ballot drop boxes, a tribally designated building under section 306(e)(2), or an election office, so long as the person designated to return the ballot or ballots on behalf of another voter does not receive any form of compensation based on the number of ballots that the person has returned and no individual, group, or organization provides compensation on this basis; (2)may not put any limit on how many voted and sealed absentee ballots any designated person can return to the post office, ballot drop box location, tribally designated building, or election office under paragraph (1); and(3)shall permit any person to return voter registration applications, absentee ballot applications, or absentee ballots to ballot drop box locations in a State or political subdivision that provides ballot drop boxes for these purposes. 310.Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) is amended—(1)in subsection (b)(3)(C), by striking 1990 and inserting most recent; and(2)by striking subsection (c) and inserting the following:(c)Provision of voting materials in the language of a minority group(1)In generalWhenever any State or political subdivision subject to the prohibition of subsection (b), provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language. (2)Exceptions(A)In the case of a minority group that is not American Indian or Alaska Native and the language of that minority group is oral or unwritten, the State or political subdivision shall only be required to furnish, in the covered language, oral instructions, assistance, translation of voting materials, or other information relating to registration and voting. (B)In the case of a minority group that is American Indian or Alaska Native, the State or political subdivision shall only be required to furnish in the covered language oral instructions, assistance, or other information relating to registration and voting, including all voting materials, if the Indian Tribe of that minority group has certified that the language of the applicable American Indian or Alaska Native language is presently unwritten or the Indian Tribe does not want written translations in the minority language. (3)Written translations for election workersNotwithstanding paragraph (2), the State or political division may be required to provide written translations of voting materials, with the consent of any applicable Indian Tribe, to election workers to ensure that the translations from English to the language of a minority group are complete, accurate, and uniform..311.Federal observers to protect Tribal voting rights(a)Amendment to the voting rights act of 1965Section 8(a) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)) is amended—(1)in paragraph (1), by striking or after the semicolon; (2)in paragraph (2)(B), by adding or after the semicolon; and (3)by inserting after paragraph (2) the following:(3)the Attorney General has received a written complaint from an Indian Tribe that efforts to deny or abridge the right to vote under the color of law on account of race or color, membership in an Indian Tribe, or in contravention of the guarantees set forth in section 4(f)(2), are likely to occur;.(b)Publicly available reportsThe Attorney General shall make publicly available the reports of a Federal election observer appointed pursuant to section (8)(a)(3) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)(3)), as added by subsection (a), not later than 6 months after the date that such reports are submitted to the Attorney General, except that any personally identifiable information relating to a voter or the substance of the voter's ballot shall not be made public. 312.Tribal jurisdiction(a)In GeneralTribal law enforcement have the right to exercise their inherent authority to detain and or remove any non-Indian, not affiliated with the State, its political subdivision, or the Federal Government, from Indian lands for intimidating, harassing, or otherwise impeding the ability of people to vote or of the State and its political subdivisions to conduct an election.(b)Civil action by Attorney General for reliefWhenever any person has engaged or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by this section, the Attorney General may institute for the United States, or in the name of the United States, an action for preventive relief, including an application for a temporary or permanent injunction, restraining order, or other order, and including an order directed to the State and State or local election officials to require them to permit persons to vote and to count such votes.313.Tribal voting consultationThe Attorney General shall consult annually with Indian Tribes regarding issues related to voting in elections for Federal office.314.Attorneys' fees, expert fees, and litigation expensesIn a civil action under this title, the court shall award the prevailing party, other than the United States, reasonable attorney fees, including litigation expenses, reasonable expert fees, and costs.315.GAO study and reportThe Comptroller General shall study the prevalence of nontraditional or nonexistent mailing addresses among Indians, those who are members of Indian Tribes, and those residing on Indian lands and identify alternatives to remove barriers to voter registration, receipt of voter information and materials, and receipt of ballots. The Comptroller General shall report the results of that study to Congress not later than 1 year after the date of enactment of this title. 316.United States Postal Service consultationThe Postmaster General shall consult with Indian Tribes, on an annual basis, regarding issues relating to the United States Postal Service that present barriers to voting for eligible voters living on Indian lands.317.Severability; relationship to other laws; Tribal sovereign immunity(a)SeverabilityIf any provision of this title, or the application of such a provision to any person, entity, or circumstance, is held to be invalid, the remaining provisions of this title and the application of all provisions of this title to any other person, entity, or circumstance shall not be affected by the invalidity. (b)Relationship to other lawsNothing in this title shall invalidate, or limit the rights, remedies, or procedures available under, or supersede, restrict, or limit the application of, the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), or any other Federal law or regulation related to voting or the electoral process. Notwithstanding any other provision of law, the provisions of this title, and the amendments made by this title, shall be applicable within the State of Maine. (c)Tribal sovereign immunityNothing in this title shall be construed as—(1)affecting, modifying, diminishing, or otherwise impairing the sovereign immunity from suit enjoyed by an Indian Tribe; or (2)authorizing or requiring the termination of any existing trust responsibility of the United States with respect to Indian people. 318.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this title. October 6, 2021Read the second time and placed on the calendar